Citation Nr: 0829360	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-24 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus 
with peripheral neuropathy.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to a higher initial rating for diabetes 
mellitus with peripheral neuropathy, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	THE AMERICAN LEGION



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing and thereafter later that month, the 
veteran and his representative submitted additional evidence 
accompanied by a waiver of the RO's right to an initial 
review.  Accordingly, the Board may consider the newly 
submitted evidence in the first instance.  38 C.F.R. § 
20.1304(c) (2007).

The issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus with peripheral neuropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.





FINDINGS OF FACT

1.  The veteran has hypertension that is not etiologically 
related to service or service connected diabetes mellitus 
with peripheral neuropathy. 

2.  With all reasonable doubt resolved in favor of the 
veteran, his tinnitus arose during service.

3.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and it is not proximately due to or the result of 
service-connected diabetes mellitus with peripheral 
neuropathy.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309,  3.310(a) (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2007).

3.  The criteria for an initial 70 percent evaluation, and 
not higher, for PTSD have been met since the award of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in May 2006 and August 2006 letters, issued 
prior to the decision on appeal, and in a November 2007 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate claims for 
service connection and an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  These 
letters, in addition to a March 2006 letter, advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.   

The veteran was not advised of what information and evidence 
is necessary to substantiate the claim for service connection 
for hypertension on a secondary basis.  The veteran is 
presumed prejudiced by this omission; however, the defect in 
notice is cured by actual knowledge on the part of the 
veteran of what evidence is necessary to establish service 
connection for a disability on a secondary basis.  Sanders, 
487 F.3d at 891; Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  At the Travel Board hearing, the veteran testified 
that he attempted to get a medical opinion from his treating 
physician that indicated that his hypertension was related to 
his diabetes. Thus, the error did not affect the essential 
fairness of the adjudication of his claim, and the 
presumption of prejudice is rebutted. 

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, hearing testimony, and 
statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms and medical evidence as well as providing statements 
and testimony describing the impact his disabilities had on 
his functioning.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

           1.  Hypertension

The veteran initially claimed that he had high blood pressure 
as a result of his combat tour in Vietnam.  Thereafter, at 
the Travel Board hearing, he testified that VA physician Dr. 
J.M. advised him that his hypertension was related to his 
diabetes but he declined to provide him with a statement to 
that effect.  

The veteran's DD Form 214 shows he was awarded the Combat 
Action Ribbon.  He served in Vietnam from March 1966 to April 
1967.  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  Id.  Section 1154(b) only serves to lighten 
the evidentiary requirement for showing service incurrence of 
an injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition.").

The veteran does not contend, nor does the medical evidence 
of record show that he had hypertension in service.  Service 
treatment records show no complaints or findings of high 
blood pressure during service.  The June 1969 separation 
examination report showed that no hypertensive disorder was 
identified.  His blood pressure reading was 124/70 at that 
time.  The first medical evidence of a hypertensive disorder 
was in October 2003-over 30 years after the veteran's 
discharge from service.  VA treatment records show the 
veteran was diagnosed with hypertension as the result of an 
incidental finding on a work-up for a leg abscess.  He 
reported that he had no prior history of treatment for 
hypertension.  

The veteran underwent a VA examination in April 2006.  The VA 
examiner opined that the veteran had essential hypertension 
that was not a complication of diabetes mellitus.  There is 
no competent medical opinion to the contrary.  Thus, the only 
evidence of a nexus between the veteran's hypertension and 
his military service or service connected diabetes mellitus, 
is limited to the veteran's own statements.  This is not 
competent evidence of a nexus between the claimed disability 
and the veteran's active service or service connected 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, the Board finds 
that service connection is not warranted for hypertension, 
including as secondary to diabetes mellitus with peripheral 
neuropathy.   

            2.  Tinnitus

According to statements of record and testimony he provided 
at the Travel Board hearing, the veteran contends that he has 
tinnitus as the result of exposure to combat noise during 
service.  He maintains that he experienced ringing in his 
ears after exposure to combat noise, and he has experienced 
ringing in his ears ever since service.    

As noted above, the veteran is a combat veteran.  The veteran 
underwent a VA audiological examination in September 2006.  
He complained of a constant buzzing in both ears.  He 
reported on a history of combat noise exposure, and he denied 
all non-military noise exposure.  The examiner indicated that 
the veteran reported the onset of his tinnitus occurred 
during service, but he was diagnosed with tinnitus between 2 
and 10 years ago.  The examiner opined that since there was 
no threshold information available between 1965 and the 
current exam and there was no complaint of tinnitus in June 
1969, the examiner must conclude that the veteran's tinnitus 
was less likely as not caused by or the result of noise 
exposure during military service.  

The Board notes that the veteran is competent to describe his 
exposure to loud sounds, and he is also competent to testify 
as to his experience of ringing in the ears in service and 
after service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation).  Moreover, residual ringing in the ears is 
consistent with exposure to combat noise.  The VA examiner 
did not dispute the veteran's contention that he currently 
experienced ringing of the ears or tinnitus.  Rather, the VA 
examiner's unfavorable opinion turns on the fact that there 
is a lack of documentary evidence of complaints or treatment 
of tinnitus since service.  VA law and regulations provide 
that there need only be a continuity of symptomatology as 
opposed to a continuity of treatment for the establishment of 
service connection for a claimed disability.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997) ("[S]ymptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.").  Given that the veteran is competent to 
report that he has experienced ringing in his ears since 
service, residual ringing of the ears is consistent with 
combat noise exposure, the VA examiner does not dispute that 
the veteran currently suffers from ringing of the ears or 
tinnitus, and the veteran reportedly has no non-military 
noise exposure, all reasonable doubt is resolved in favor of 
the veteran that his tinnitus arose during service as a 
result of combat noise exposure.  Therefore, service 
connection for tinnitus is warranted.  

Increased Rating - PTSD 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the appealed September 2006 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating effective August 29, 2005, the date of 
receipt of his claim.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007), which provides that a rating of 30 percent is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The veteran submitted a list of employers from whom he 
reportedly held jobs throughout his entire life. 

The July 2006 VA PTSD examination report notes the examiner 
reviewed the claims file.  The veteran reported that he was 
divorced and presently unemployed.  He maintained that 
through the years, he had worked in dozens of different jobs, 
but mainly in sales and supervisory positions.  He typically 
changed jobs because he would become concerned and irritated 
with the employer's unethical business practices.  Since 
Vietnam, he had suffered from chronic PTSD symptoms in all 
the major symptom clusters of avoidance, numbing, 
hyperarousal, and re-experiencing.  For example, he avoided 
crowds and had no close friends.  He was chronically 
emotionally numbed and hypervigilant.  Irritability was his 
strongest felt emotion.  He had trouble feeling love and 
affection; he did not want to get close to people.  He was 
very sensitive to sudden, loud sounds and any smell that 
resembled death.  He experienced sleep disturbances, 
nightmares, and intrusive thoughts with Vietnam combat 
imagery.  The examiner related that the veteran's wife 
divorced him after 30 years of marriage in 2002.  It was the 
examiner's strong clinical impression that the veteran's wife 
was responding to the stress of living for decades with a 
Vietnam combat vet with PTSD.  The veteran reported that he 
was happy living alone; he saw his ex-wife on a "friendship 
basis."  He also reported that he had been a lay minister 
for about fifteen years, which was very fulfilling for him; 
the "Lord ha[d] saved him."  The examiner sensed that the 
veteran was very good at this activity and that it had 
powerfully helped him to control his PTSD.  

On mental status examination, the examiner observed that the 
veteran was neatly dressed and groomed, and he was fully 
cooperative, calm, and euthymic during the interview.  The 
examiner maintained that the veteran was a completely 
believable historian and that he appeared very emotionally 
over-controlled.  He was fully oriented and alert, and his 
sensorium were clear.  His recent and remote memory were 
intact, and his judgment was good.  There was no psychotic 
behavior, i.e., no delusions, hallucinations, or thought 
disorder was present.  His thinking was well organized, goal 
oriented, and appropriately abstract.  The examiner provided 
a diagnosis of Vietnam combat related PTSD, chronic and 
unremitting on Axis I.  On Axis IV, the examiner noted that 
the veteran's psychosocial problems were moderately severe 
due to undermining of quality of psychosocial life, secondary 
to PTSD.  The examiner assigned a GAF score of 60.  

The veteran underwent an extensive psychiatry consultation by 
B.D., a social worker, in August 2006.  The veteran reported 
on the same complaints.  In addition, he complained of poor 
immediate and recent memory.  The examiner maintained that 
the veteran had clinically significant distress and 
impairment affecting his social, family, and occupational 
life.  He had no relationship with his half-siblings, but he 
did have relationships with his two sisters, and he had good 
relationships with his children.  He had a fair relationship 
with his ex-wife, who had helped him financially.  His 
stressors were memories of his marriage, interpersonal 
relationships, and financial and occupational stress; he had 
severe financial problems.  He was currently employed part-
time as a stocker.  He reported that he did not do much, but 
he watched football games, liked to work out, and traveled 
when financially able.  

The examiner observed that the veteran was casually dressed.  
He was alert, oriented to all spheres, and cooperative.  His 
speech was free-flowing, spontaneous, and articulate.  His 
mood was anxious and depressed.  His affect was flat and 
tense.  He was responsive and appropriate.  His thinking was 
goal-directed, coherent, and logical, with somewhat tight 
associations and no blocking, or delusional material.  His 
perceptions lacked hallucinations or illusions, and he did 
not interact with internal stimuli.  He denied homicidal 
ideation or plans.  He admitted to suicidal thoughts on 
occasion, but he denied plans and denied ever having intent 
because of his spiritually.  His memory for remote events was 
intact but his memory for immediate and recent events 
appeared impaired.  His concentration and ability to focus 
also appeared impaired.   The examiner observed that the 
veteran was attentive, and demonstrated intact abstraction 
and calculation with fair to good insight and judgment.  The 
examiner noted that the veteran was seen as being in severe 
emotional pain complicated by social, financial, and 
especially occupational problems.  

The examiner concluded that the veteran had significant 
depression secondary to PTSD with limitations that included 
difficulty concentrating and maintaining focus and deficits 
in immediate and recent memory.  His limitations also related 
to social isolation, occupational problems, and severe 
financial deficits.  On Axis I, the examiner provided a 
diagnosis of PTSD, chronic, and unremitting, and depressive 
disorder secondary to PTSD.  On Axis IV, the examiner noted 
that the major stress factors related to severe financial, 
social, family, and occupational problems.  On Axis V, the 
examiner assigned a GAF score of 35 "based on issues related 
to Axis IV issues and inability to function."  A subsequent 
August 2006 record summarized the foregoing evaluation.  
Receipt of the evaluation was acknowledged by several 
physicians including psychologist Dr. E.N. and staff 
psychiatrist Dr. G.V.  

VA treatment records show the veteran participated in group 
therapy sessions beginning in September 2006. 

A February 2007 VA treatment record showed the veteran 
complained of depression due to several "outside issues."  
He felt hopeless and helpless.  On mental status examination, 
Dr. R.S. noted that the veteran was alert and coherent but he 
made some comments that were irrational.  The veteran 
maintained good eye contact.  His mood was depressed, his 
affect was full and appropriate, and his thought process was 
spontaneous, relevant, and goal directed.  There was no 
evidence of hallucinations or delusions, but he was 
preoccupied with religion.  He was not suicidal or homicidal.  
Dr. R.S. provided an assessment of PTSD with depression.  Dr. 
R.S. commented that a week ago she learned that the veteran 
had been very disruptive during the group meetings and as a 
result, eight other patients stopped coming to that group 
therapy.  Dr. R.S. suspected the veteran might have been 
having a psychosis but she did not have strong evidence to 
give a diagnosis reflecting a psychotic condition at that 
point.  It was noted that the veteran declined to take any 
medication because he was a religious man.  

In the veteran's August 2007 VA Form 9, he essentially 
claimed that he was unemployable as evident by his attempt to 
hold over 30 jobs in his life.  He noted that only at a 
couple of these positions was he able to hold the position 
for up to 5 years.  He complained that he sometimes froze and 
he could not complete a task or paperwork due to depression.  
He experienced alienation, and he avoided relationships, 
relatives, and situations that he might not be able to cope 
with.  He had no sense of the future, and it was only his 
faith in his religion that pulled him out of bouts of deep 
depression.  He had not slept for eight hours in years.  

An August 2007 private psychological evaluation from Dr. K.S. 
notes that the veteran complained of difficulty 
concentrating, making decisions, and focusing.  His stamina 
was limited and he must take frequent breaks.  Dr. K.S. 
indicated that the veteran had contacted "DVR" for 
assistance in becoming a self-employed woodworker.  He 
currently made wooden crosses and had leased a small retail 
space.  He had sold several pieces and had been asked to make 
benches for a soon-to-open museum.  He lacked the tools and 
training so to accept the offer he needed assistance to 
attend a cabinet making/woodworking class and to purchase 
additional tools.  Psychological tests were administered.  
The veteran reported that "the bottom fell out" when he was 
divorced in 2002 during which time he became increasingly 
depressed and unable to work consistently.  He estimated that 
he had held over 30 jobs, often quitting over what he 
perceived as unethical business practices.  In between retail 
jobs, he worked in real estate.  His longest jobs were for 
five years as a territorial representative and for six years 
as a manager, both of which were situations that involved him 
working primarily on his own.  He described an experience of 
being "born again" in 1991, and he indicated that his 
strong religious beliefs were an important part of his life, 
providing comfort, structure, and a means of controlling his 
emotions and actions.  He had worked as a lay minister for 
the past 15 years and was actively involved in a deliverance 
ministry.  He currently complained of upsetting, intrusive 
memories, nightmares, and flashbacks of his Vietnam 
experiences.  He avoided stimuli associated with the trauma.  
He experienced sleep disturbances.  He was hypervigilant and 
easily startled by unexpected noises.  He had a loss of 
interest in other people or things and he experienced a 
numbing of emotions.  He frequently entertained suicidal 
thoughts, but he denied any intentions as it would be against 
his religious beliefs.  He refuses to take antidepressant 
medication. 

Dr. K.S. observed that the veteran was congenial and 
articulate in his interactions and generally maintained a 
tight control of his emotions, although he became tearful on 
several occasions when discussing his Vietnam experiences.  
His conversation was slightly rambling, but with no loosening 
of associations.  Dr. K.S. noted that the reported symptoms 
on the Beck scale fell within the severely depressed range.  
Dr. K.S. maintained that the veteran's beliefs were 
consistent with the beliefs of fundamentalist deliverance 
ministries and his ethnic heritage, but they did not reflect 
psychotic thinking, and he did not exhibit any symptoms or 
behaviors that would suggest the presence of a psychosis.  
Dr. K.S. indicated that self-employment would appear to be a 
viable vocational goal as it would allow the veteran to pace 
himself and take breaks, as needed, as both his physical and 
psychological stamina were limited.   Working alone would 
also allow him to avoid the frustration and irritability that 
he had experienced on other jobs where he viewed the 
company's actions as unethical prompting him to quit.  Dr. 
K.S. provided a diagnosis of PTSD, Vietnam combat related, 
chronic, and unremitting, and depressive disorder on Axis I.  
No GAF score was provided.

A March 2008 VA depression screen showed the veteran 
essentially complained that he felt symptoms of depression 
"nearly every day."  

At the April 2008 Board hearing, the veteran testified that 
he was not allowed to fully express himself at the July 2006 
VA examination.  He maintained that the August 2007 private 
psychological evaluation was a much better reflection of the 
severity of his disability.  He asserted that his symptoms 
were severe but his religion controlled him.

The above evidence shows that the veteran has occupational 
and social impairment with deficiencies in most areas such as 
work, interpersonal relationships, judgment, thinking, and 
mood, due to such symptoms as avoidance, re-experiencing 
traumatic events in nightmares and flashbacks and from 
intrusive stimuli, emotional numbing, exaggerated startle 
response, hypervigilance, irritability, sleep disturbances, 
impairment in memory for immediate and recent events, and 
impairment in concentration and ability to focus.  His 
insight and judgment were described as fair to good in August 
2006.  While the veteran has maintained effective 
relationships with two of his siblings and children, he 
reportedly has a diminished interest in people and activities 
and has described himself as socially isolated.  He has had 
difficulty establishing and maintaining effective work 
relationships as evident by having reportedly worked for 
about 30 employers whom he perceived as engaged in unethical 
business practices.  The extent to which the veteran's self-
described ministry puts him in contact, if any, with other 
people is not clear.  

The veteran has reported that he feels symptoms of depression 
nearly every day.  VA treatment records show that he declines 
to take any anti-depressant drugs.  According to Dr. K.S., 
psychological testing showed the veteran's reported symptoms 
fell within the severely depressed range.  VA treatment 
records indicate the veteran's depression is secondary to his 
PTSD.  The veteran has reported that his strong religious 
beliefs controlled his emotions and actions.  The July 2006 
VA examiner similarly described the veteran as "emotionally 
over-controlled" and he contended that the veteran was a 
"completely believable historian."  The VA examiner 
assigned a GAF score of 60, which is generally indicative of 
moderate symptoms, but he then noted that the veteran's 
psychosocial problems were "moderately severe."  The August 
2006 evaluation shows the examiner assigned a GAF score of 
35, indicative of severe impairment, although the score 
appears to be related in part to financial stressors.  In any 
event, there is sufficient evidence that shows that the 
veteran's symptoms range from moderate to severe and since 
his symptoms manifest deficiencies in most areas, his overall 
disability more nearly approximates the criteria associated 
with a 70 percent evaluation than a 50 percent evaluation.  

In so finding, the Board observes that the veteran's PTSD 
does not meet the criteria associated with a 100 percent 
evaluation.  The veteran's PTSD is not productive of total 
occupational and social impairment.  His thought processes 
while impaired in ability to concentrate and focus, is 
nevertheless largely goal-directed, coherent, and logical 
notwithstanding the one suspected psychotic episode described 
in February 2007.  His speech is also essentially normal.  He 
has not been described as delusional or suffering from 
hallucinations.  There is no evidence that he engages in 
grossly inappropriate behavior or that he is in persistent 
danger of hurting himself or others.  The veteran has 
reported on several occasions that his religious beliefs 
prevent him from planning or carrying out suicide.  The 
veteran is also capable of performing the activities of daily 
living.  Finally, on all examinations he demonstrated 
orientation to time and place with no severe impairment in 
memory evident.  Thus, the veteran is not entitled to a 100 
percent evaluation for his PTSD.  

The veteran's PTSD has not been shown to be manifested by 
greater than the criteria associated with the rating assigned 
under the designated diagnostic code during any portion of 
the appeal period.  Accordingly, staged ratings are not in 
order and the assigned rating is appropriate for the entire 
period of the veteran's appeal.  See Fenderson, supra.

The Board has also considered whether the veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provided for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus with peripheral neuropathy is denied.

Service connection for tinnitus is granted.

An initial 70 percent evaluation for PTSD is granted subject 
to the controlling regulations governing monetary awards.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim for an 
increased rating for diabetes with peripheral neuropathy.

At the Travel Board hearing, the veteran testified that he 
was told by his doctors that his neuropathy was severe.  He 
testified that he experienced numbness in his fingertips, 
which caused him to drop things.  Sometimes when he stands 
up, he sways.  He fell off his bike "the other day" because 
he lost his balance.  He also sometimes cannot feel the 
floor.  

The claims file reflects that the veteran last underwent a VA 
examination in April 2006.  At that time, his complaints were 
confined to his feet.  The physical examination revealed 
diminished sensation to light touch on both dorsal areas of 
the feet.  Thereafter, VA treatment records dated in February 
2007 show that in addition to his feet, the veteran also 
complained of a tingling sensation in his fingertips.  Dr. 
J.M. reported assessments of uncontrolled hypertension and 
probable uncontrolled diabetes.  A March 2008 record showed 
the veteran complained of numbness in his legs.  The physical 
examination revealed monofilament sensation decreased in his 
feet.  Dr. J.M. noted that the majority of the visit was 
spent counseling the veteran as he had a poor understanding 
and commitment to managing his diabetes. 

The Board observes that the veteran's peripheral neuropathy 
is currently evaluated as a noncompensable complication 
considered part of the diabetic process under Diagnostic Code 
7913.  A separate rating for the peripheral neuropathy may be 
warranted if the severity of the disability is compensable 
under Diagnostic Code 8520.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7913, Note 1 (2007).  In light of the 
veteran's testimony and the additional VA treatment records 
associated with the claims file since the last VA 
examination, the Board finds that the veteran should be 
afforded a new VA examination to ascertain the current 
severity of the veteran's diabetes mellitus and peripheral 
neuropathy.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
New Mexico VAMC dating since April 2008.

2.  The veteran should be afforded a VA 
diabetes examination to determine the 
current severity of the disorder.  All 
necessary tests should be performed and 
all findings reported.  The rationale for 
any opinion expressed should be set 
forth.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

Following examination of the veteran and 
review of the claims file, the examiner 
should indicate whether the veteran 
requires regulation of his activities in 
order to control his diabetes and/or 
whether he has experienced episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice monthly visits to a 
diabetic care provider.   

3.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy.  All necessary tests should 
be performed and all findings reported.  
The rationale for any opinion expressed 
should be set forth.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

Following examination of the veteran and 
review of the claims file, the examiner 
should indicate whether the veteran's 
overall impairment is considered to be or 
analogous to insignificant, mild, 
moderate, moderately severe, or severe 
impairment of the peripheral nerve, and 
whether there is objective evidence of 
loss of reflexes, muscle atrophy, sensory 
disturbances, and pain. 

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


